Citation Nr: 1422719	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  12-07 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for right ulnar nerve neuropathy.  

2.  Entitlement to service connection for a cervical spine disorder to include degenerative disc disease and degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from March 1963 to March 1966.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Chicago, Illinois, Regional Office (RO) which denied service connection for both right ulnar nerve neuropathy and cervical spine degenerative disc disease and degenerative joint disease.  In August 2013, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  The Board has reviewed the physical claims file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The issue of service connection for a cervical spine disorder is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDING OF FACT

Upon resolution of reasonable doubt in the Veteran's favor, right ulnar nerve neuropathy is found to have originated during active service.  


CONCLUSION OF LAW

Right ulnar nerve neuropathy was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In Dingess v. Nicholson, 19 Vet. App. 473(2006), the United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  In this decision, the Board grants service connection for right ulnar nerve neuropathy.  As such, no discussion of VA's duty to notify and to assist is necessary as to that issue.  


II.  Service Connection 

The Veteran asserts that service connection for right ulnar neuropathy is warranted as the claimed disorder originated during active service and necessitated post-services surgery.  

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R § 3.303(a).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran's service treatment records reflect that he was treated for right upper extremity numbness and weakness.  Clinical documentation dated in April 1963 conveys that the Veteran was diagnosed with right brachial plexus neuropathy "due to pressure and temper, probably from field pack and firing weapon."  

A January 2002 consultation report of T. Szymke, M.D noted a history of numbness and tingling in the hands for about 4 to 5 years.  A incident at work in March 1999 was noted that resulted in worsening symptoms and also noted the Veteran's reported history of significant temporary monoparesis of the right upper extremity in service.  It was indicated that Veteran has a number of episodes in service and in 1999 which seemed to cause semblance of a double crush.  A March 2002 physical evaluation from Dr. Szymke states that the Veteran complained of persistent right upper extremity numbness and tingling.  The doctor clarified that: the Veteran had "undergone successful ulnar nerve transposition;" it was suspected that "a portion of the patient's persistent symptomatology had to do with a positional or functional thoracic outlet syndrome;" and "this is something that was problematic for the patient even 40 years ago when he was undergoing basic training at Ft. Leonard Wood."  

An August 2009 VA neurological evaluation notes the Veteran's in-service history of right brachial plexus neuropathy.  The examiner also noted the Veteran's post service work history and of carpel tunnel release of the left wrist and bilateral cubital release of the elbow.  The Veteran was diagnosed with right ulnar nerve damage.  The examiner opined that "after careful examination and measurement of the patient and in comparison/contrast to cases noted in orthopedic, physical therapy, and sports medicine texts, ... it is at least as likely as not that the Veteran's claimed condition of ulnar nerve compression is related to injury/illness incurred while on active military service."  

A January 2010 VA peripheral nerve evaluation states that the Veteran was diagnosed with "right ulnar nerve neuropathy, s/p ulnar nerve transposition surgery 2002, residual neuralgia and muscle atrophy for the intrinsic muscles of the right hand."  The examiner opined that it was "less likely as not (less than 50/50 probability) caused by or a result of basic military training with an episode of right arm numbness and weakness attributed to firing his service rifle and to carrying a ruck pack on marches caused his right arm weakness and numbness which persists today."  The doctor attributed the Veteran's right upper extremity neurological disability to his "work in the foundry for 30 years."  

The Board finds that the evidence is in relative equipoise as to whether the Veteran's right ulnar neuropathy arose during active service.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for right ulnar neuropathy.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for right ulnar nerve neuropathy is granted.  


REMAND

In January 2011, the Veteran submitted a timely notice of disagreement (NOD) with the denial of service connection for a cervical spine disorder to include degenerative disc disease and degenerative joint disease.  The March 2012 statement of the case (SOC) issued to the Veteran did not address his January 2011 NOD.  Where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a SOC to the Veteran and his accredited representative which addresses the issue of service connection for a cervical spine disorder to include degenerative disc disease and degenerative joint disease.  The Veteran and his accredited representative should be given the appropriate opportunity to respond to the SOC.  The Veteran should be advised of the time period within which to perfect his appeal if he so desires.  The issue should only be returned to the Board if a timely appeal is perfected.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


